Appeal from a judgment of the Supreme Court (Williams, J.), entered June 14, 1991 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
*931Respondent’s decisions regarding parole are discretionary and are not subject to judicial review if made in accordance with statutory requirements (see, Executive Law § 259-i [5]; Matter of McKee v New York State Bd. of Parole, 157 AD2d 944). Here, respondent’s reasons for denying petitioner’s request for parole included the serious nature of the offense, the circumstances surrounding his conviction, his criminal background and his behavior while in prison. These reasons were supported by the record and satisfy the requirements of the statute (see, Matter of Davis v New York State Div. of Parole, 114 AD2d 412). Petitioner’s contentions to the contrary fail to overcome the presumption that respondent complied with its statutory duty (see, supra) and there has been no showing of irrationality (see, Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77). Supreme Court’s decision to dismiss the petition must therefore be upheld.
Levine, J. P., Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.